DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1-3, 5-7, 11-14, 16-18, and 33-38 are allowable. The restriction requirement among the species of compositions, as set forth in the Office action mailed on October 20, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement mailed on 10/20/2020 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 1, 4-5, 8-11, 39, and 41, directed to the species of additional compositions are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 1-31 were originally filed on May 3, 2019.  
The amendment received on December 21, 2020, canceled claims 19-31; and added new claims 32-37.  The amendment received on January 13, 2021, canceled claim 32; and amended claims 5 and 33.  The amendment received on June 28, 2021, canceled claim 15; amended claims 1-2, 5, 13, and 17; and added new claim 38.  The amendment received on November 20, 2021, amended claims 1, 4-5, 13, 16, and 35; and added new claims 39-41.  The Examiner’s Amendment below, amends claims 1, 4-5, 39, and 41; and adds new claims 42-45.


Priority
The present application is a divisional of U.S. Non-Provisional Application No. 15/265,321, filed on September 14, 2016, which is a continuation of U.S. Non-Provisional Application No. 14/376,223, filed August 14, 2014, now U.S. Patent No. 9,464,125, which claims status as a 371 (National Stage) of PCT/US2013/024617 filed February 4, 2013, and claims priority under 119(e) to U.S. Provisional Application No. 61/594,810 filed on February 3, 2012.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
	Please note that the Examiner is interpreting the scope of claim 1 as open-ended requiring at least 85% identity to one of SEQ ID NOs: 33-35, 37-39, and 41-42 with any N-/C-terminal additions.  It is noted that SEQ ID NOs: 33, 35, 37-39, and 41-42 are 14 amino acids in length where 2 of the 14 amino acids are variable by encompassing any amino acids.  As such, it is noted that a sequence that is at least 85% identical to one of SEQ ID NOs: 33-35, 37-39, and 41-42 encompasses amino acid sequences with two different amino acids of the 14 amino acids of one of the sequences.	Please note that the Examiner is interpreting the scope of claim 4 as open-ended requiring 100% identity to SEQ ID NOs: 2-4, 6, and 8-10 with any N-/C-terminal additions and where Xaa3 and Xaa5 are defined as indicated in claim 4.  As such, the scope of claim 4 is analogous to “comprising the sequence of SEQ ID NO: 1” above.

	Regarding claims 8-11, the Examiner is interpreting the scope as open-ended requiring 100% identity to SEQ ID NOs: 22, 24, 28, and 30, respectively, where each sequence contains two variable amino acids, i.e., Xaa3 and Xaa5, where these variable amino acids are alpha, alpha-disubstituted 5-carbon olefinic unnatural amino acids, and where each sequence can have any N-/C-terminal additions.  Thus, the scope of claims 8-11 are analogous to “comprising the sequence of SEQ ID NO: 1”.
	Regarding claim 39, the Examiner is interpreting the scope as open-ended requiring 100% identity to SEQ ID NOs: 34, 36, and 40 with any N-/C-terminal additions.  It is noted that SEQ ID NOs: 34, 36, and 40 are 14 amino acids in length where 2 of the 14 amino acids are variable by encompassing any amino acids.  As such, the scope of claim 39 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
Please note that the Examiner is interpreting the scope of claim 41 as open-ended requiring 100% identity to SEQ ID NOs: 5, 7, and 11 with any N-/C-terminal additions and where Xaa3 and Xaa5 are defined as indicated in claim 41.  As such, the scope of claim 41 is analogous to “comprising the sequence of SEQ ID NO: 1” above.

Response to Arguments
Applicant’s arguments, see Response, filed 11/9/21, with respect to the 112(b) rejections have been fully considered and are persuasive.  The rejections of claims 13, 16, and 35-37 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention have been withdrawn.

Applicant’s arguments, see Response, filed 11/9/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1-3, 12-14, 16-18, 35-36, and 38 as being unpatentable over Nash et al. WIPO Publication No. 2009/099677 A2 published on August 13, 2009, in view of Walensky et al. U.S. Publication No. 2005/0250680 A1 published on November 10, 2005 (cited in the IDS received on 5/3/19) has been withdrawn. 

Applicant’s arguments, see Response, filed 11/9/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1 and 7 as being unpatentable over Nash et al. WIPO Publication No. 2009/099677 A2 published on August 13, 2009, and further in view of Bruncko, et al. J. Med. Chem. 50:641-662 (2007) (cited in the IDS received on 5/3/19) has been withdrawn. 

Applicant’s arguments, see Response, filed 11/9/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1, 16, and 35-37 as being unpatentable over Nash et al. WIPO Publication No. 2009/099677 A2 published on August 13, 2009, and further in view of Boston University, “Administration of Drugs and Experimental Compounds in Mice and Rats,” available online at https://www.bu.edu/researchsupport/compliance/animal-care/working-with-animals/procedures/administration-of-drugs-and-experimental-compounds-in-mice-and-rats/, 12 pages (first available 2009) (hereinafter the “BU reference”) has been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Bucklin (representative for Applicants) on November 23, 2021.
The application has been amended as follows: 
IN THE CLAIMS:

	please replace “SEQ ID NO: 23” in lines 9-10 on page 1 with “SEQ ID NO: 41”;
	please replace “SEQ ID NO: 24” in lines 12-13 on page 1 with “SEQ ID NO: 42”;
	please delete “Trp-Ile-Ala-Gln-Ile-Leu-Arg-Xaa3-Trp-Gly-Asp-Xaa5-Phe-Asn (SEQ ID NO: 25);” in lines 14-16 on page 1 including the conjugation bar between Xaa3 and Xaa5 in line 14;
	please replace “SEQ ID NO: 26” in lines 18-19 on page 1 with “SEQ ID NO: 35”;
	please replace “SEQ ID NO: 28” in lines 2-3 on page 2 with “SEQ ID NO: 37”; 
	please replace “SEQ ID NO: 29” in lines 5-6 on page 2 with “SEQ ID NO: 38”; and
	please replace “SEQ ID NO: 30” in lines 8-9 on page 2 with “SEQ ID NO: 39”.

4.	(Currently Amended)  Please delete “Trp-Ile-Ala-Gln-Ile-Leu-Arg-Arg-Trp-Gly-Asp-Glu-Phe-Asn (SEQ ID NO: 5);”.

5.	(Currently Amended)  Please amend the claim as follows: 
	please replace “SEQ ID NO: 23” in lines 7-8 on page 4 with “SEQ ID NO: 41”;
	please replace “SEQ ID NO: 24” in lines 10-11 on page 4 with “SEQ ID NO: 42”;
	please delete “Trp-Ile-Ala-Gln-Ile-Leu-Arg-Xaa3-Trp-Gly-Asp-Xaa5-Phe-Asn (SEQ ID NO: 25);” in lines 12-14 on page 4 including the conjugation bar between Xaa3 and Xaa5 in line 12;
	please replace “SEQ ID NO: 26” in lines 16-17 on page 4 with “SEQ ID NO: 35”;
	please replace “SEQ ID NO: 28” in lines 2-3 on page 5 with “SEQ ID NO: 37”; 
	please replace “SEQ ID NO: 29” in lines 5-6 on page 5 with “SEQ ID NO: 38”; and
	please replace “SEQ ID NO: 30” in lines 8-9 on page 5 with “SEQ ID NO: 39”.

39.	(Currently Amended)  Please amend the claim as follows:
	please insert “Trp-Ile-Ala-Gln-Ile-Leu-Arg-Xaa3-Trp-Gly-Asp-Xaa5-Phe-Asn (SEQ ID NO: 34);” including the conjugation bar between Xaa3 and Xaa5 after “having the sequence of one of:” in line 4 but before the conjugation bar of Trp-Ile-Ala-Gln-Leu-Leu-Arg-Xaa3-Ile-Gly-Asp-Xaa5-Val-Asn in line 5; 
	please replace “SEQ ID NO: 27” in lines 6-7 on page 9 with “SEQ ID NO: 36”; and 


41.	(Currently Amended)  Please insert “Trp-Ile-Ala-Gln-Ile-Leu-Arg-Arg-Trp-Gly-Asp-Glu-Phe-Asn (SEQ ID NO: 5);” after “has the sequence” in line 2 but before “Trp-Ile-Ala-Gln-Leu-Leu-Arg-Arg-Ile-Gly-Asp-Glu-Val-Asn (SEQ ID NO: 7)” in line 2.  

42.	(New)  The method of claim 5, wherein the composition is administered to deliver a dose of 10 to 100 mg/kg/day of the engineered cytotoxic stapled BH3 peptide. 

43.	(New)  The method of claim 6, wherein the composition is administered to deliver a dose of 10 to 100 mg/kg/day of the engineered cytotoxic stapled BH3 peptide. 
  
44.	(New)  The method of claim 39, wherein the composition is administered to deliver a dose of 10 to 100 mg/kg/day of the engineered cytotoxic stapled BH3 peptide. 

45.	(New)  The method of claim 40, wherein the composition is administered to deliver a dose of 10 to 100 mg/kg/day of the engineered cytotoxic stapled BH3 peptide. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is noted that there is no teaching or suggestion in the art to administer a composition comprising one of the claimed cytotoxic stapled BH3 peptides.  As discussed in the “Sequence Interpretation” section above, the peptides administered in claim 1 encompass up to 2 different amino acid modifications, e.g., substitutions.  Moreover, the peptides administered in claim 39 require 100% identity.  The closest prior art is Nash et al. WIPO Publication No. 2009/099677 A2 published on August 13, 2009 (cited in the Action mailed on 9/9/21).  Nash et al. teaches a method of treating cancer in a human patient in need thereof by administering to the patient a pharmaceutical composition comprising a peptidomimetic macrocycle where the cancer to be treated can be prostate cancer, breast cancer, or .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/THEA D' AMBROSIO/             Primary Examiner, Art Unit 1654